DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13-18 are objected to because of the following informalities:  
Claim 13, line 1, recites “a second plurality of antennas”, however, there are no other antennas (i.e. first antenna) precede the “second plurality of antennas”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-11, 13, 15, 19, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 1, 8-11, 8, 15, 18, 15, 18, respectively, of U.S. Patent No. 11,218,195 (hereinafter ‘195). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 7-11, 13, 15, 19, 20 of the present application are essentially broader or variation version of that of claims 1-4, 1, 8-11, 8, 15, 18, 15, 18, respectively, in ‘195 as follows.
Present application
‘195
Claim 1:
A transmitter for wireless communication, comprising: a first plurality of antennas; and 
circuitry configured to: 
convert an input block of an incoming binary bit stream representing information to be transmitted, into a vectorized space-time codeword defining electrical signals to be transmitted by the transmitter, 
using an encoding operator that is dependent on a plurality of stabilizer generators, the input block comprising a plurality of binary bits; and 



transmit, via the first plurality of antennas to a second plurality of antennas of a receiver over a wireless channel, the electrical signals defined by the vectorized space-time codeword.
Claim 1:
A transmitter for wireless communication, comprising: a first plurality of antennas; 
a symbol mapper configured to map an input block of an incoming binary bit stream representing information to be transmitted to a symbol representing an ordered plurality of complex numbers, the input block comprising a plurality of binary bits; a space-time encoder configured to apply an encoding operator to the symbol to produce a vectorized space-time codeword defining electrical signals to be transmitted by the transmitter,
the encoding operator being dependent on a plurality of predefined stabilizer generators; and 

circuitry to collectively transmit, by the first plurality of antennas to a second plurality of antennas of a receiver over a wireless transmission channel, the electrical signals defined by the vectorized space-time codeword.
Claim 2:
The transmitter of claim 1, wherein the wireless channel comprises a noncoherent multiple-input multiple-output (MIMO) channel that has coherence over a time period.
Claim 2:
The transmitter of claim 1, wherein the wireless transmission channel is a noncoherent multiple-input multiple-output (MIMO) channel characterized by an unknown channel matrix and is assumed to have coherence over a predefined time period and additive Gaussian noise.
Claim 3:
The transmitter of claim 1, wherein: a number of antennas in the first plurality of antennas is same as a number of antennas in the second plurality of antennas; or the number of antennas in the first plurality of antennas is different from the number of antennas in the second plurality of antennas.
Claim 3:
The transmitter of claim 1, wherein the number of antennas in the first plurality of antennas and the number of antennas in the second plurality of antennas are the same.
Claim 4:
The transmitter of claim 1, wherein at least one of: a number of antennas of the first plurality of antennas or a number of antennas of the second plurality of antennas, is: each equal to a power of two, or each not equal to a power of two.
Claim 4:
The transmitter of claim 1, wherein the number of antennas in each of the first plurality of antennas and the second plurality of antennas is equal to a power of two.
Claim 5:
The transmitter of claim I, wherein the circuitry is configured to convert the input block by: mapping the input block to a symbol representing an ordered plurality of numbers; and applying the encoding operator to the symbol to produce the vectorized space-time codeword.
Claim 1:
…to map an input block of an incoming binary bit stream representing information to be transmitted to a symbol representing an ordered plurality of complex numbers, the input block comprising a plurality of binary bits; a space-time encoder configured to apply an encoding operator to the symbol to produce a vectorized space-time codeword…
Claim 7:
A method for wireless communication, comprising: converting, at a transmitter, an input block of an incoming binary bit stream representing information to be transmitted, into a vectorized space-time codeword defining electrical signals to be transmitted by the transmitter,




 using an encoding operator that is dependent on a plurality of stabilizer generators, the input block comprising a plurality of binary bits; and transmitting, by a first plurality of antennas of the transmitter to a second plurality of antennas of a receiver over a wireless channel, the electrical signals defined by the vectorized space-time codeword.
Claim 8:
A method for transmitting information in a wireless communication system, comprising: receiving an incoming binary bit stream representing the information; and for each input block of the incoming binary bit stream comprising a predefined number of binary bits: mapping the input block to a respective symbol representing an ordered plurality of complex numbers; applying an encoding operator to the respective symbol to produce a respective vectorized space-time codeword defining electrical signals to be transmitted, the encoding operator being dependent on a plurality of predefined stabilizer generators; and transmitting, collectively and by a first plurality of antennas of a transmitter to a second plurality of antennas of a receiver over a wireless transmission channel, the electrical signals defined by the vectorized space-time codeword.
Claim 8:
The method of claim 7, wherein the wireless channel comprises a noncoherent multiple- input multiple-output (MIMO) channel that has coherence over a time period.
Claim 9:
The method of claim 8, wherein the wireless transmission channel is a noncoherent multiple-input multiple-output (MIMO) channel characterized by an unknown channel matrix and is assumed to have coherence over a predefined time period and additive Gaussian noise.
Claim 9:
The method of claim 7, wherein: a number of antennas in the first plurality of antennas is same as a number of antennas in the second plurality of antennas; or the number of antennas in the first plurality of antennas is different from the number of antennas in the second plurality of antennas.
Claim 10:
The method of claim 8, wherein the number of antennas in the first plurality of antennas and the number of antennas in the second plurality of antennas are the same.
Claim 10:
The method of claim 7, wherein at least one of: a number of antennas of the first plurality of antennas or a number of antennas of the second plurality of antennas, is: each equal to a power of two, or each not equal to a power of two.
Claim 11:
The method of claim 8, wherein the number of antennas in each of the first plurality of antennas and the second plurality of antennas is equal to a power of two.
Claim 11:
The method of claim 7, wherein converting the input block comprises: mapping the input block to a symbol representing an ordered plurality of numbers; and applying the encoding operator to the symbol to produce the vectorized space-time codeword.
Claim 8:

… mapping the input block to a respective symbol representing an ordered plurality of complex numbers; applying an encoding operator to the respective symbol to produce a respective vectorized space-time codeword…
Claim 13:
A receiver comprising: a second plurality of antennas configured to receive, over a wireless channel from a first plurality of antennas of a transmitter, electrical signals defined by a vectorized space-time codeword; and circuitry configured to recover, from the received electrical signals, an input block comprising a plurality of binary bits, wherein the vectorized space-time codeword is formed from the input block using an encoding operator that is dependent on a plurality of stabilizer generators.
Claim 15:
A system for multiple-input multiple-output (MIMO) transmission, comprising: a transmitter comprising a first plurality of antennas; and a receiver comprising a second plurality of antennas; wherein the transmitter further comprises: a symbol mapper configured to map an input block of an incoming binary bit stream representing information to be transmitted to a symbol representing an ordered pair of complex numbers, the input block comprising a plurality of binary bits; a space-time encoder configured to apply an encoding operator to the symbol to produce a vectorized space-time codeword defining electrical signals to be transmitted by the transmitter, the encoding operator being dependent on a plurality of predefined stabilizer generators; and circuitry to collectively transmit, by the first plurality of antennas of the transmitter to the second plurality of antennas of the receiver over a wireless transmission channel, the electrical signals defined by the vectorized space-time codeword.
Claim 15:
The receiver of claim 13, wherein: a number of antennas in the first plurality of antennas is same as a number of antennas in the second plurality of antennas; or the number of antennas in the first plurality of antennas is different from the number of antennas in the second plurality of antennas.
Claim 18:
The system of claim 15, wherein the number of antennas in each of the first plurality of antennas and the second plurality of antennas is two.
Claim 19:
A method for wireless communication, comprising: receiving, by a second plurality of antennas from a first plurality of antennas of a transmitter over a wireless channel, electrical signals defined by a vectorized space-time codeword; and recovering, from the received electrical signals, an input block comprising a plurality of binary bits, wherein the vectorized space-time codeword is formed from the input block using an encoding operator that is dependent on a plurality of stabilizer generators.
Claim 15:
A system for multiple-input multiple-output (MIMO) transmission, comprising: a transmitter comprising a first plurality of antennas; and a receiver comprising a second plurality of antennas; wherein the transmitter further comprises: a symbol mapper configured to map an input block of an incoming binary bit stream representing information to be transmitted to a symbol representing an ordered pair of complex numbers, the input block comprising a plurality of binary bits; a space-time encoder configured to apply an encoding operator to the symbol to produce a vectorized space-time codeword defining electrical signals to be transmitted by the transmitter, the encoding operator being dependent on a plurality of predefined stabilizer generators; and circuitry to collectively transmit, by the first plurality of antennas of the transmitter to the second plurality of antennas of the receiver over a wireless transmission channel, the electrical signals defined by the vectorized space-time codeword.
Claim 20:
The method of claim 19, wherein: a number of antennas in the first plurality of antennas is same as a number of antennas in the second plurality of antennas; or the number of antennas in the first plurality of antennas is different from the number of antennas in the second plurality of antennas.
Claim 18:
The system of claim 15, wherein the number of antennas in each of the first plurality of antennas and the second plurality of antennas is two.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gimeno-Segovia et al. – US 2021/0232963
Murakami et al. – US 2017/0078000
Allen et al. – US 2011/0238378
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040. The examiner can normally be reached 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAC V HA/           Primary Examiner, Art Unit 2633